DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/19/2021 have been entered.

3.	This application has pending claim(s) 1-20.

4.	Applicants arguments filed on 05/19/2021, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under 35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant invention is related to generating a representation of a scene from data captured by a plurality of depth-sensing cameras and in particular, but not exclusively, to generating an image for a virtual reality application from such a representation.

Prior art was found for the claims as follows:
Re. Claim 1, Gotsman et al., [US Pub. No.: 2009/0109280 A1] discloses:
An apparatus comprising: a first receiver circuit [receive video from camera |0027], wherein the first receiver circuit is arranged to receive a first image captured by a first depth sensing camera and a first depth data captured by the first depth-sensing camera [Fig. 3 el 310  a video from a selected viewpoint selected by the viewer from a continuous segment, including, recording a video of a subject using at least one depth video camera that records a video comprising a sequence of picture frames and additionally records a depth value for each pixel of the picture frames],
wherein the first depth-sensing camera is one of a plurality of distributed depth-sensing cameras [more than one depth camera is used | Fig.1 els 110];
a second receiver circuit [Fig.3 310 different cameras are connected to different receivers], wherein the second receiver circuit is arranged to receive a second image captured by the second depth sensing image camera and second depth data captured by the second depth sensing image camera [Fig. 3 el 310  a video from a selected viewpoint selected by the viewer from a continuous segment, including, recording a video of a subject using a second depth video camera that records a video comprising a sequence of picture frames and additionally records a depth value for each pixel of the picture frames], wherein the second depth-sensing camera is one of the plurality of distributed depth-sensing cameras [more than one depth camera is used | Fig.1 els 110];
a generator circuit, wherein the generator circuit is arranged to generate a representation of at least part of a scene in response to a combination of at least the first image and the second image [Fig.3, recorded video from the one or more cameras on to the rendered depth hull to render a viewable video from a selected view |Abstract] wherein the images [Fig. 1 el 110 captured images from multiple depth cameras | Fig,1 el 110].

Wolke et al., [US Pub. No.:2017/ 0094251 A1] discloses: 
based on the relative placement vector [rendered perspective is based on points |0006],
a detector circuit [interest point detection |Fig. 13, 0127-0129], wherein the detector circuit is arranged to detect an image position property for a fiducial marker in the first image [detection circuit is configured to determine points associated with features or objects and multiple perspectives |0128], wherein the image position property is indicative of a position of the fiducial marker in the first image [device 1 points V are indicative camera perspective |Fig.4A, 0069], wherein the fiducial marker represents a placement of a second depth sensing image camera by having a predetermined placement difference with respect to the second depth sensing camera [device 2 points V are indicative camera perspective |Fig.4A, Fig.13, 0069];

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…a placement processor circuit, wherein the placement processor circuit is arranged to determine a relative
placement vector, wherein the relative placement vector is indicative of a placement of the second depth-sensing image camera relative to the first depth-sensing camera in response to the image position property, and a depth data of the first depth data for an image position of
the fiducial marker, and the predetermined placement difference, wherein the relative placement vector is at least three dimensional;”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

s 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488